Title: To Thomas Jefferson from William Pope, 8 September 1808
From: Pope, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Montpelier Sep 8th. 1808
                  
                  I have just returned from Richmond, where I have been with Mr William Wirt for Several days; We had Several Conversation’s on the Subject, that you mentioned to me, when I had the pleasure of Seeing you relative to his becomeing a Candidate for Congress in his district,—I impressed on his mind; the great good, that he could do, his country; and your Solicitude, that he should come forward on the present Occasion; not on your account (as you were about retiring;) but to aid your Successor and give facility to a virtuous administration, in the first instance; against the onset of Envy, hatred; and Malice; Mr Wirt was a good deal affected at this disinterrested Sentiment of Yours and declaired devoutly, that it would give him more pleasure to oblije you, than any man upon Earth; That what I had told him had made him very Serious (this was Evident before he spoke) He promissed due Consideration on the Subject, until the 26th instant when he is to meet his particular friends from Albemarle, Goochland, and Richmond at my house, when and where we will use all the arguments for his going into Congress Over and Over again; I was in Richmond when Mr G H returned from Montichello he appears to be out of humour I understand; Mr. Wirt says his plan of opposition against you; and Mr Madison will—soon be developed; He has been up to see little John Randolph; George has been a Satellite of Jack, for a great many years;—Thair is a paper called the Spirit of 76 that is to make its appearance the 13 instant, If I am not mistaken, it is intended expresly to support, the Election of Mr Monroe the measures of John Randolph; to find fault of the present administration where it dares, and to abuse Mr Madison in the most unqualifyed manner The great supporter’s of this paper will be Geo Hay, Jo, Scott, Watkins Leigh, and Several other Gentlemen that are acting under the Rose, together with all the federalists; and Tories to a man—It is said that the merchants at least sum of them, are very actively engaged in Getting the new Crop of wheat to smuggle that, like they did the last years crop the only Complaint in the Country, is that those traitors should be Suffered to violate the laws with impunity, like Bur; get rich by Continually practiseing treason, against their Country; while the virtuous patriot should suffer poverty, distress, and privation alo supporting the Honor; and independance of his Country; and what makes all these things pass all endurance is that those very traitors, and Tories after such violations of the law throw all the blaim on the Executive who they represent as wanting Energy to Carry the Embargo Law, into Execution, I would to God that prossecutions could be commenced against some of these traitors; their might be sufficent Evidence obtained if their was an active agent of the Government to go into the Sea port Towns, and Collect the Evidence I am Certain that the people of the united States would cheerfully try one, or two years move the Effects of the Embargo if the violatirs of the law Could be punished; I am Confident that this Circumstance would make the Embargo more popular than Ever. I am Sir with the most perfect Consideration and and respect yr Obedt Huml Set.
                  
                     William Pope 
                     
                  
                  
                     NB please to excuse the rush in which I write
                  
               